On Application for Rehearing.
PER CURIAM.
The Constitution of 1913, art. 118, § 3, gives jurisdiction to the juvenile court “of all cases of nonsupport of children by either parent.” The charge against accused in that court is that of nonsupport of his children. It is in the nature of a criminal prosecution, on information by the district attorney. Of such a charge the civil district court, whose jurisdiction is purely civil, has no jurisdiction. Because the parents are having a lawsuit in the latter court is no reason why the former court should have no jurisdiction of a criminal, or quasi criminal, charge against one of the parents.
Rehearing refused.